Citation Nr: 0020633	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-45 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2. Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1980.  He also had service with the Reserves.

By rating decision dated in May 1986, the Regional Office 
(RO) denied the veteran's claim for service connection for 
hearing loss.  He was notified of this decision and of his 
right to appeal by a letter dated the following month, but a 
timely appeal was not received.  Recently, he has submitted 
additional evidence, seeking to reopen his claim for service 
connection for hearing loss.  In a rating action dated July 
1996, the RO denied service connection for hearing loss and 
for a bilateral knee disability.  With respect to the claim 
for service connection for hearing loss, the Board of 
Veterans' Appeals (Board) notes that it appears that in the 
July 1996 rating decision, the RO considered the claim solely 
on the basis of the veteran's Reserve service.  In the 
supplemental statement of the case issued in October 1999, 
the RO stated that a "Decision Review Officer, after a 
thorough review of all evidence of record, has determined 
that no change is warranted in the previous denial of service 
connection for hearing loss.  No medical evidence has been 
submitted to change the denial."  While it is conceded that 
the basis of the denial is not clear, the Board construes the 
RO's determination as having been based on a conclusion that 
new and material evidence had been submitted, but the claim 
remained denied in light of a review of the entire evidence 
of record.  

In a statement of the case issued in October 1996, the RO 
included the issue of service connection for a skin 
disability.  Since the RO subsequently resolved this matter 
in the veteran's favor in a September 1997 rating decision, 
this decision will be limited to the issues noted on the 
previous page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1.  By decision in May 1986, the RO denied service connection 
for hearing loss.

2.  The veteran was informed of this decision and of his 
right to appeal, but a timely substantive appeal was not 
received.

3.  The evidence added to the record since the May 1986 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has a hearing loss disability within applicable VA 
standards, and when considered alone or together with all of 
the evidence, both old and new, it has no significant effect 
upon the facts previously considered.

4.  The veteran's in-service knee complaints were acute and 
transitory and resolved without residual disability.

5.  A right knee disability was first documented many years 
after service, and there is no competent medical evidence 
linking the veteran's current knee problems, including a left 
knee disability, to service.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 1996 rating decision 
that denied service connection for hearing loss, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a bilateral 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Service Connection for Hearing Loss

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for hearing loss in June 1986.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since this determination.  In 
order to do so, the Board will separately describe the 
evidence, which was of record at those times, and the 
evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284 (1996), the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See also Hickson v. West, 12 Vet. 
App. 247, 251 (1999). 





The old evidence 

On an audiological evaluation at the time of the entrance 
examination in September 1976, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
15
5
10
10
5

On a report of medical history in September 1980, in 
conjunction with the separation examination, the veteran 
related that he did not know if he had experienced a hearing 
loss.  An audiological evaluation on the separation 
examination in September 1980 showed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
15
20
LEFT
25
15
10
15
20

Medical records from the veteran's service with the Reserves 
show that he was seen in September 1981, and an audiometric 
test was conducted.  The hearing threshold levels in decibels 
in the right ear were 15, 5, 0, 10, 10 and 25 at 500, 1000, 
2,000, 3,000, 4,000 and 6,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 30, 15, 0, 20, 10 and 20.  

The RO decision 

By rating decision dated May 1986, the RO denied the 
veteran's claim seeking entitlement to service connection for 
hearing loss on the basis that it was not shown by the 
evidence of record.  Thus, the Board observes that based upon 
the evidence on file at the time of the May 1986 rating 
decision, the veteran had not presented a well-grounded claim 
for service connection for hearing loss, as there was no 
evidence which established a presently existing hearing loss 
disability per 38 C.F.R. § 3.385.  See Caluza v. Brown, 7 
Vet. App. 489, 506 (1995) (setting forth the three 
requirements for a well-grounded claim).

The additional evidence 

In April 1995, the veteran sought to reopen his claim for 
service connection for hearing loss.

The veteran's medical records from the Reserves have been 
associated with the claims folder.  An audiometric test on an 
annual examination in May 1987 revealed that the hearing 
threshold levels in decibels were 10, 10, 10, 20 and 20 at 
500, 1000, 2,000, 3,000 and 4,000 Hertz, respectively.  At 
corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 10, 20, 10, 20 and 15.  
Another audiometric test was performed in March 1990.  The 
hearing threshold levels in decibels in the right ear were 5, 
5, 0, 10 and 20, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 5, 5, 0, 15 and 
20.

Another audiometric test was conducted on an annual 
examination for the Reserves in February 1993.  The hearing 
threshold levels in decibels in the right ear were 5, 5, 15, 
15 and 20, at 500, 1000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 15, 10, 10, 25 
and 25.  

In October 1994, the veteran completed a patient information 
form for a private medical provider.  The veteran denied that 
he had at that time or ever had a hearing loss.

The veteran was again afforded an audiometric test on an 
annual examination for the Reserves in April 1996.  The 
hearing threshold levels in decibels in the right ear were 
20, 10, 5, 25 and 30, at 500, 1000, 2,000, 3,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 15, 
5, 10, 15 and 15.

In a letter dated May 1996, M.J. stated that she had known 
the veteran for approximately ten years, and that she 
affirmed the fact that he had hearing problems.  She related 
that he had complained constantly about his hearing loss.  

The veteran was afforded an audiometric examination by the 
Department of Veterans Affairs (VA) in June 1997.  He related 
a four-year history of a slowly progressive hearing loss in 
both ears.  A history of noise exposure in service was 
reported.  The veteran indicated that he was around planes. 
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner commented that the 
audiometric examination revealed normal hearing.  The 
diagnosis was subjective hearing loss in both ears with 
slight high frequency thresholds, but within normal range.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1996); see also Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), which provides that the threshold for normal 
hearing was from 0 to 20 decibels, and that higher threshold 
levels revealed some degree of hearing loss).

The evidence received since the May 1986 rating decision 
consisted of the veteran's medical records with the Reserves, 
private medical records, the report of a VA examination, a 
lay statement from an acquaintance, and the veteran's sworn 
testimony at two hearings before the RO.  With respect to the 
medical data, these pieces of evidence do not reflect a 
hearing loss "disability" within applicable VA standards.  
See Hensley v. Brown, 5 Vet. App. at 159 (Section 3.385 
"operates to establish when a measured hearing loss is not a 
'disability . . .'") (emphasis in original).  Thus, this 
medical evidence is insufficient to establish the existence 
of a current hearing loss disability.  Id.  Accordingly, 
since the evidence that was before the RO in 1986 suggested 
these same facts, the Board determines that these medical 
data are merely cumulative of evidence that was considered by 
the RO in 1986.  Since these pieces of medical evidence are 
not "new" evidence within the meaning of 38 C.F.R. 
§ 3.156(a), they do not provide a basis for reopening.

Next, the Board recognizes that the veteran has testified 
that he was exposed to acoustic trauma during service and 
that he currently has a hearing loss disability that is 
related to service; and he has also presented additional lay 
evidence to the effect that an acquaintance has noticed that 
he has current hearing problems.  In Justus v. Principi, 3 
Vet. App. 510 (1992), the Court set forth the general 
principle that the Board must presume the credibility of a 
lay statement for purposes of determining whether such 
evidence is new and material.  Id. at 513.  The Court has 
also observed, however, that there is an exception to this 
principle where the fact asserted is beyond the competence of 
the person making the assertion.  See King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Thus, where the determinant issue 
involves a question of medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, to the 
extent the veteran's lay evidence implies that he has a 
current hearing loss disability that is related to service, 
such implication, in light of the contrary medical data of 
record, is insufficient to provide a basis for reopening.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (implicitly 
holding that evidence, which is deemed incompetent, "cannot 
enjoy the presumption of truthfulness accorded by Justus, 
supra, as to a determination of whether evidence is new and 
material for purposes of reopening a claim"). 

Because the evidence submitted since the RO rendered its May 
1986 decision, when viewed in conjunction with all the other 
evidence of record, does not tend to offer a competent 
opinion that establishes a presently existing hearing loss 
disability, which can be related to the veteran's period of 
service, it is merely cumulative and redundant, and has no 
significant effect upon the facts previously considered.  As 
such, it is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108.

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).


II.  Service Connection for a Bilateral 
Knee Disability 

Factual background

The service medical records disclose that the veteran 
reported in March 1978 that his left knee "slipped" the 
previous night playing basketball.  There was no swelling, 
effusion, or crepitance, and full range of motion was 
reported.  The cruciate and collateral ligaments were OK.  
There was tenderness along the medial joint line.  The 
impression was possible minimal medial meniscus tear.  He was 
place on light duty for one week and weight bearing as 
tolerated.  On the report of medical history in September 
1980, in conjunction with the separation examination, the 
veteran denied any bone or joint deformity.  A clinical 
evaluation of the lower extremities on the discharge 
examination was normal.  

On examinations for the Reserves in April and September 1981, 
May 1987, March 1990, February 1993 and April 1996, the lower 
extremities were evaluated as normal.  

VA medical records disclose that the veteran was seen in 
April 1995 and reported a left knee limp when he walked too 
long.  An X-ray of the left knee in July 1995 was negative.  
In May 1997, the veteran was seen for an evaluation of his 
knees.  Following an examination, the impression was probable 
degenerative joint disease of the knees.  

The veteran was afforded an examination of the joints by the 
VA in June 1997.  He stated that he hurt his knees playing 
softball in 1979.  Following an examination, the diagnosis 
was it would appear that the veteran's function in all the 
joints was normal as far as any endurance and there were 
apparently no flare-ups.  

A private physician reported in February 1998 that the 
veteran had a long history of right knee instability.  The 
veteran indicated that he had first injured the knee in 
service.  He was told that he had a bad sprain and he was on 
crutches on and off for a year following the injury.  
Following an examination, the assessment was right anterior 
cruciate ligament insufficiency with probable medial meniscus 
tear.  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, supra.

The veteran asserts that he injured his knees during his 
period of active duty.  The service medical records, however, 
show that he was seen on only one occasion during service for 
complaints involving the knees and, at that time, was placed 
on light duty for a short period of time.  There are no other 
entries in the service medical records reflecting any 
complaints or findings concerning either knee.  Evaluations 
over the years on examinations for the Reserves failed to 
demonstrate any abnormality of the knees.  The initial 
clinical evidence of any knee problem was in 1997, 
approximately seventeen years following his discharge from 
service.  The Court has held that if the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, supra.  Thus, his lay assertions to the 
effect that he has a bilateral knee disability which is 
related to service are neither competent nor probative of the 
issue in question.

Therefore, in the absence of competent medical evidence of a 
nexus between a currently existing bilateral knee disability 
and the veteran's period of service, the veteran's claim for 
service connection for a bilateral knee disability is not 
well grounded and must be denied.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for hearing loss, the 
appeal is denied

Service connection for a bilateral knee disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

